        Case 1:17-cv-05346-VEC-KNF Document 26 Filed 05/08/20 Page 1 of 3

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ----------------------------------------------------------------------X   DATE FILED: 5/8/2020
 BRIAN DEGRAFFENREID,                                                  :
                                                                       :
                                              Petitioner,              :
                                                                       :   17-CV-5346 (VEC)
                            -v-                                        :
                                                                       :        ORDER
 WILLIAM LEE, SUPERINTENDENT,                                          :
 EASTERN CORRECTIONAL FACILITY,                                        :
                                                                       :
                                              Respondent.              :
                                                                       :
 --------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court denied the Petition for a Writ of Habeas Corpus on April 24, 2020

(Dkt. 24) (the “Order”);

        WHEREAS Petitioner has filed a motion for reconsideration (Dkt. 25), seeking

reconsideration of the Court’s decision to decline to issue a certificate of appealability and its

certification that any appeal from the Order would not be taken in good faith, see Order at 10–11;

        WHEREAS “[t]he standard for granting [a motion for reconsideration] is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court,” Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995);

        WHEREAS a party may obtain relief on a motion for reconsideration “only when the

defendant identifies an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice,” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013) (quotation omitted);



                                                         1
       Case 1:17-cv-05346-VEC-KNF Document 26 Filed 05/08/20 Page 2 of 3



       WHEREAS the Court agrees with Petitioner that the standard for a good faith basis to

take an appeal, the consequence of which is that Petitioner would be able to proceed in forma

pauperis in an appellate proceeding, is lower than the standard for issuing a certificate of

appealability (“COA”), see Mot. Reconsideration at 2–4; Thornton v. Reynolds, No. 99-CV-

10605, 2001 WL 845452, at *3 (S.D.N.Y. July 26, 2001);

       WHEREAS the “’substantial showing’ requirement for granting a COA is satisfied if the

issues involved in a petition are debatable among jurists of reason, could be resolved in a

different manner, or are adequate to deserve encouragement to proceed further,” Lucidore v. N.Y.

State Div. of Parole, 209 F.3d 107, 112 (2d Cir. 2000);

       WHEREAS Petitioner “acts in good faith when he seeks appellate review of any issue not

frivolous,” Coppedge v. United States, 369 U.S. 438, 445 (1962);

       WHEREAS the Court finds that it imposed the more burdensome standard for issuing a

certificate of appealability, 28 U.S.C. § 2253(c), to whether an appeal would be taken in good

faith, 28 U.S.C. § 1915(a)(3);

       WHEREAS the Court, upon considering the correct standard for good faith, finds that the

Order contains clear error, and that Petitioner’s requested alternative relief should be granted, see

Mot. Reconsideration at 1;

       WHEREAS the Court finds that it did not “overlook[] a factual and legal argument

Petitioner made in his reply memorandum that impugns the state court’s factual findings,” Mot.

Reconsideration at 5, in its decision to decline to issue a certificate of appealability, see Driessen

v. Royal Bank Int’l, No. 14-CV-01300, 2015 WL 881205, at *2 (D. Conn. Mar. 2, 2015)

(“[T]here is no requirement for a court to specifically address each and every argument raised by

a party in papers filed with the Court.”);



                                                  2
      Case 1:17-cv-05346-VEC-KNF Document 26 Filed 05/08/20 Page 3 of 3



       WHEREAS the Court continues to find, contrary to Petitioner’s argument, that the

prejudice holding in Henry v. Poole, 409 F.3d 48, 71–72 (2d Cir. 2005)—which concerned the

effect of false exculpatory alibi evidence on a misidentification defense—is not applicable to this

case—where defense counsel mistakenly presented inculpatory state-of-mind evidence as if it

were exculpatory, and where the other evidence of Petitioner’s guilt, accepting the state court’s

factual findings, was overwhelming;

       WHEREAS the Court finds Petitioner’s remaining arguments that the Court should not

have accepted the state court’s predicate factual findings are without merit, see Mot.

Reconsideration at 7–8;

       IT IS HEREBY ORDERED that Petitioner’s motion for reconsideration is GRANTED

in part and DENIED in part. The Court’s certification that any appeal taken from its April 24,

2020, Order would not be taken in good faith is stricken.

       The Clerk of Court is respectfully directed to close the open motion on docket entry 25.



SO ORDERED.
                                                            ________________________
Date: May 8, 2020                                              VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                 3
